Case 1:20-cv-00631-RMB Document 20-8 Filed 02/18/20 Page 1 of 40




            EXHIBIT H
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page12ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page23ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page34ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page45ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page56ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page67ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page78ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page89ofof39
                                                                40
Case
 Case1:20-cv-00631-RMB
       1:04-cv-04968-VSB Document
                          Document20-8 Filed03/25/08
                                   26 Filed 02/18/20 Page
                                                     Page910
                                                           ofof
                                                             3940
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page10
                                                          11ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page11
                                                          12ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page12
                                                          13ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page13
                                                          14ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page14
                                                          15ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page15
                                                          16ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page16
                                                          17ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page17
                                                          18ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page18
                                                          19ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page19
                                                          20ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page20
                                                          21ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page21
                                                          22ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page22
                                                          23ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page23
                                                          24ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page24
                                                          25ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page25
                                                          26ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page26
                                                          27ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page27
                                                          28ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page28
                                                          29ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page29
                                                          30ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page30
                                                          31ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page31
                                                          32ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page32
                                                          33ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page33
                                                          34ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page34
                                                          35ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page35
                                                          36ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page36
                                                          37ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page37
                                                          38ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page38
                                                          39ofof39
                                                                 40
Case
 Case1:20-cv-00631-RMB
      1:04-cv-04968-VSB Document
                        Document20-8 Filed03/25/08
                                 26 Filed  02/18/20 Page
                                                     Page39
                                                          40ofof39
                                                                 40
